Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 2/8/21 is acknowledged.
Claims 71-78 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/8/21.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 64, 65, and 82 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
     In claims 64 and 65 the phrase “respective implementations” is confusing, vague, and indefinite because it is not clear what limitations applicant intends to encompass with such language.
     Claim 82 is confusing, vague, and indefinite because it is not clear what further structural limitations applicant intends to encompass with such language.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 57-61, 64-70, and 79-82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wawrousek (2016/0135537) in view of Shoseyov (WO 2015/068160).
      Wawrousek discloses footwear comprising an upper (as discusses in paragraph [0231]) and a midsole (530) which is customized to a user by varying the parameters/densities in respect to data obtained from a wearer substantially as claimed except for the exact materials.  Shoseyov teaches the use of a recombinant resilin composition (a composition of matter comprising cross-linked polymer a plurality of resilin polypeptide moieties and at least one polymeric moiety covalently cross-linked, see page 3 lines 29-31) in a polar nonaqueous solvent (relining and 100mg/ml PEG-amine, page 57 line 3) for footwear (boots, see page 40 line 11).  It would have been obvious to use the polymer disclosed by Shoseyov for the polymeric material of Wawrousek to provide superior elasticity and resilience.
      In reference to claims 58 and 59, see Wawrousek paragraph [0229] lines 7-10.
     In reference to claim 60, Shoseyov teaches the use of glycerol (see page 5 lines 7-8 and page 57 line 3, i.e. PEG amine).
     In reference to claim 61, Wawrousek discusses a coating (skin see paragraph [0230]).
     In reference to claims 64-66, Wawrousek discloses different densities as discussed in paragraphs [0224]-[0225] and shown in figures 40-42.
     In reference to claim 67, Wawrousek shows the midsole as a single piece (see figures 40-42).
     In reference to claims 68 and 79, Wawrousek discloses insoles (see paragraph [0234]).

     In reference to claim 70, Wawrousek shows different cell sizes in figures 34F and 35.
     In reference to claim 80, Wawrousek discloses insoles which inherently have exposed foot-supporting surfaces by definition in that insoles are the top layers of sole structures.
     In reference to claim 81, Wawrousek teaches forming the structure by providing a lattice structure (see paragraph [0227]) and providing a foam material around the lattice ([0227]).  Shoseyov teaches that a solid resilin material may be foamed (page 41 lines 17-18).  It would have been obvious to use the resilin materials taught by Shoseyov for the lattice and the foam of Wawrousek to provide a structure which is cohesive and superior elasticity and resilience.  Wawarousek teaches that the structures disclosed are capable of being used as insole (see paragraph [0234]).
     In reference to claim 82, the insole disclosed by Wawrousek formed as modified above would inherently define the overall shape of the insole inasmuch as the claim defines such and is understood.
Claim 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 57-61, 64-70, and 79-82 above, and further in view of Tibbitts (4016661).
     Wawrousek as modified above shows footwear substantially as claimed except for a shank.  Tibbitts teaches embedding a shank (36) within a midsole (30).  It would have been obvious to provide a shank as taught by Tibbitts in the footwear of Wawrousek as modified above to increase support and stiffness in the midportion of the footwear.
Claim 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 57-61, 64-70, and 79-82 above, and further in view of Doran (2008/0256828).
     Wawrousek as modified above shows footwear substantially as claimed except for the footwear having a sandal type upper.  Doran teaches forming an upper as a sandal type upper comprising straps (14) on a polymeric shoe sole (13, 17, 15).  It would have been obvious to form the upper as a strap as taught by Doran in the footwear of Wawrousek as modified above to provide a sandal style, making the footwear quick and easy to put on and take off.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732